Webb, Judge.
Dr. M. Perry Tucker suffered a judgment for $200 rendered in favor of Louise West in the Municipal Court of Savannah, and he appealed to Chatham Superior Court. Ms. West moved to dismiss on the grounds that the Municipal Court of Savannah Act of 1969, § 16 (Ga. L. 1969, pp. 2857,2863) provides for an appeal to a jury of six in that court, and does not provide for an appeal to the superior court. Her motion to dismiss was granted, and Dr. Tucker appealed to the Supreme Court. That court transferred the case to this court.
Dr. Tucker contends that the Municipal Court Act of 1969 (Ga. L. 1969, p. 2857, supra) is unconstitutional as to his right to appeal from a small claims court in that it infringes upon his right to appeal to the Superior Court of Chatham County. Begun in October 1975 and appearing in four courts, we have in part a two-year odyssey of this $200 claim.
Section 7 of Savannah’s Municipal Court Act provides: "In all civil actions or proceedings involving not more than $500.00 ... on appeal and certiorari . . . the procedure in Justice of the Peace Courts shall likewise be applicable to said Court unless changed by this Act.” (Emphasis supplied.) Ga. L. 1969, supra, pp. 2860-2861. Section 16 provides for a written appeal to a jury of six in that court. Ibid. p. 2863. Section 17 provides for appeal to the Court of Appeals or the Supreme Court in any action wherein the amount in controversy exceeds $500 and is not more than $1,500, and that "[a]ctions involving not more than $500.00 are likewise reviewable hereunder after the same have been tried by a jury, or otherwise finally disposed of by the Court.” Ibid. p. 2864.
The Municipal Court of Savannah was created under the provision of the Constitution of 1877, as amended, now found in the 1976 Constitution (Code Ann. § 2-3601, formerly § 2-4201). The General Assembly was thereby authorized to provide the rules and procedures for each court created under that provision. These rules and procedures included in the Act of 1969 as to the Savannah Court supersede the application of the Civil Practice Act *298as to cases involving not more than $500. Sellers v. Home Furnishing Co., 235 Ga. 831 (222 SE2d 34) (1976).
Submitted September 7, 1977
Decided September 22, 1977.
Calhoun & Donaldson, George M. Hubbard, for appellant.
John Wright Jones, for appellee.
There is no provisión for an appeal to the superior court as Dr. Tucker attempted, and the motion to dismiss was proper.

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.